Examiner’s Statement of Reasons for Allowance
The subject matter of independent claim(s) in the amendment submitted on 2/22/2021 could either not be found or was not suggested in the prior art of record. With respect to claims 1, 13 and 16, the prior art of record does not disclose or render obvious at the effective filing date of the invention: the feature of injecting a cationic polymer in the targeted tissue; delivering a series of electrical pulses defining biphasic waveforms after injection of the cationic polymer using the first electrode and second electrode as follows: in a first phase of a biphasic waveform, using the first electrode as the anode, and the second electrode as the cathode to deliver a first pulse; and in a second phase of a biphasic waveform, using the first electrode as the cathode and the second electrode as the anode to deliver a second pulse, as recited in claim 1; injecting a cationic polymer in the targeted tissue; delivering a series of electrical pulses after injection of the cationic polymer using the first electrode and second electrode as follows: in a first pulse, using the first electrode as the anode and the second electrode as the cathode and delivering the first pulse at a first amplitude for a first duration; and in a second pulse, using the first electrode as the anode and the second electrode as the cathode and delivering the second pulse at a second amplitude for a second duration; wherein the second amplitude is greater than the first amplitude and the second duration is shorter than the first duration, as recited in claim 13; or the feature of  injecting a cationic polymer in the targeted tissue; delivering an electrical pulse to the targeted tissue after injection of the cationic polymer using the first electrode as anode and the second electrode as cathode by: in a first, initial portion of the electrical pulse, using a first amplitude for a first duration; and in a second, final portion of the electrical pulse, using a second amplitude for a second duration; wherein the second amplitude is greater than the first amplitude and the second duration is shorter than the first duration, as recited in claim 16, in combination with the other elements recited in the independent claim(s).
The closest relevant art is: 
•    U.S. Publication No. 2009/0326638 to Atanasoska et al. which discloses an implantable medical device comprising a cationic polymer therapeutic agent by a galvanic current (abstract) but Atanasoska et al. does not teach a series of biphasic waveforms, a series of electrical pulses administered to targeted tissue via electrodes.

•    U.S. Patent No. 6,714,816 to Heller et al. which discloses an electroporation technique involving the application of a first portion of an electrical pulse (second pulse of 31) having a first amplitude and first duration and a second portion of the electrical pulse (first pulse of 32) having a second amplitude and a second duration, wherein the second amplitude is greater than the first amplitude and the second duration is shorter than the first duration (shown in Fig. 3), but Heller et al. does not teach or suggest injecting a cationic polymer.
But, none of these references teaches the features discussed above as recited in the independent claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMBER R. STILES whose telephone number is (571)272-7611.  The examiner can normally be reached on Monday-Friday, 10:00 am-6:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AMBER R STILES/Primary Examiner, Art Unit 3783